Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 19, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norden (US 20160287991) in view of Burdea (US 20110112441).
In re claims 1, 19, and 27, Norden discloses
A user interface configured to detect user input from a user of the game, at least one processor, and a display, the at least one processor being configured to: (figure 2, paragraphs 54-57 processor 215, display 255, input device 265)
Cause a first part of a game area to be displayed on the display, the first part of the game area initially comprising a first game object (figure 1 first game object is target indicator #130, paragraph 45, the target indicator may be moved by the player) and a plurality of third game objects, the plurality of third game objects comprising a set of given third game objects, each given third game object having a respective given position (figure 1, paragraph 43, third game objects are the disposed game objects #110.  “first part of game area” is the initial game area as shown for example in figure 1.  With each game object having a given position as shown at 110 and 110a)
Cause the first game object to be moved within the first part of the game area in response to user input received via the user interface to reposition the first game object such that a second game object hits one or more of the plurality of third game objects, cause the hit one or more third game objects to be removed from the first part of the game area (paragraph 45 second game object is #120, paragraph 48 describes the player object being shot at the game object and the game objects being removed)
Determine in response to the removal of one or more third game objects, if each third game object of the set of given third game objects has been hit and removed from its respective given position, and when it is determined that each third game object of the set of given third game objects has been hit and removed from its respective given position, cause a second part of the game area to be displayed, the first game object being moved from a position in the first part of the game area to a position within the second part of the game area.  (Paragraph 52, the display scrolls through the game area to display more game objects in the arrangement.  The area which the display scrolls to would be the second part of the game area, the objects are hit and removed from its given location as per paragraph 48)
Norden fails to disclose repositioning the first game object such that a second game object hits the first game object and is reflected from the first game object, and further fails to disclose that the second part of the game area is displayed when it is determined that each third game object of the set of given third game objects has been removed, however Burdea discloses repositioning the first game object such that a second game object hits the first game object and is reflected from the first game object, and further fails to disclose that the second part of the game area is displayed when it is determined that each third game object of the set of given third game objects has been removed (paragraph 69-70 discloses a game wherein a paddle hits a ball into simulated blocks, with the goal of removing all of the blocks). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Norden with Burdea in order to allow for the invention of Norden to be used in other similar types of games. 
The embodiment of Norden in view of Burdea fails to disclose that scrolling occurs in response to each third game object of the set of given third game objects have been removed, wherein the set of given third game objects comprise one or more but not all of the plurality of third game objects.  Instead Norden discloses scrolling “as game objects are removed”.  However Norden does disclose a target of the game to be “remove one or more specific game objects” which would be “one or more but not all of the plurality of third game objects”.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Norden in view of Burdea with this further disclosure of Norden to teach scrolling in response to a set of one or more but not all of the plurality of third game objects being removed, as Norden discloses use of a trigger to cause scrolling, and further Norden alternatively discloses removal of a set of one or more but not all third game objects as a trigger for game completion.  As such one of ordinary skill in the art could use the trigger taught in Norden to trigger the scrolling taught by Norden.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Norden in view of Burdea with this 
In re claim 2, Norden discloses causing the display to initially scroll through all of the game area (paragraph 49 discloses scrolling thru all of the game area.  With respect to the word “initially”, this term is defined as meaning “in the early stages” or “at first”.  The scrolling thru the entire level occurs before the end of the level, which is broadly and reasonably interpreted as being “initially” as it occurs during the initial portion of the game wherein the player is playing thru the game and before the finish.)
In re claim 3, Norden discloses the at least one processor is configured to cause the display to scroll from the first part of the game area to the second part of the game area (paragraph 52)
In re claim 6, Norden discloses the given ones of the third game objects are arranged in one or more groups, the causing of the second part of the game area to be displayed occurring when all of the third game objects in the one or more groups have been removed. (Paragraphs 45-48, the groups are removed when a characteristic of the objects match.  Removal of game objects creates scrolling of the game)
In re claims 9 and 21, Norden discloses the at least one processor is configured to determine for at least one third object which has been hit if at least one condition has been satisfied and to only remove that third object when the condition has been satisfied (paragraph 45-48, matching characteristics of a group of 3 are removed, as such multiple third game objects are moved when the game objects match the second game object characteristic)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norden in view of Burdea in further view of Suzuki (US 20080291173).
In re claim 4 Norden in view of Burdea discloses the claimed invention except for first and second parts of the game area overlap (paragraphs 49 and 52 are unclear as to whether the scroll scrolls to an entirely new game area, or merely scrolls a portion of the screen further.)  However Suzuki discloses a first and second part of a game area which overlaps (see figure 6A and 6B, paragraphs 82-83, the camera scrolls to the left, and includes a portion of a new area while also including a portion of the area shown in figure 6A) it would have been obvious before the effective filing date of the invention to combine Norden in view of Burdea with Suzuki in order to allow for the game to scroll thru a game’s level as a user progresses.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norden in view of Burdea in further view of Knutsson (US 20140080558).
In re claim 5 Norden in view of Burdea discloses the claimed invention except for first and second parts of the game area are non-overlapping (paragraphs 49 and 52 are unclear as to whether the scroll scrolls to an entirely new game area, or merely scrolls a portion of the screen further.)  However Knutsson discloses the first and second parts of the game area being non overlapping (paragraph 138 discloses sub levels, wherein each sub level is non overlapping) it would have been obvious before the effective filing date of the invention to combine Norden in view of Burdea with Knuttson in order to allow for a game which allows for players to work towards a main goal while still separating the goal into smaller pieces.
In re claim 7, Knuttson discloses the game area comprises at least three parts (figure 13 shows a number of sub levels as described in paragraph 151) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Norden in view of Burdea with Knuttson in order to increase the length of the game.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norden in view of Burdea in further view of Yoshikawa (US 20100081506).
In re claims 8 and 20, Norden in view of Burdea discloses the claimed invention except determining if a first third game object is a first item that the second game object has hit after interaction to the game object, and if so to cause said second game object to continue on its path to remove at least one further third game object as well as said first third game object, however Yoshikawa discloses a penetrating power which determines the distance that an attack penetrates and allows for additional objects to be hit (paragraph 167).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Norden in view of Burdea with Yoshikawa in order to allow for the projectile of Norden to affect a greater number of objects.
Claims 10-18 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norden in view of Burdea in further view of Furuta (US 20110184248).
In re claims 10 and 22, Norden in view of Burdea discloses the claimed invention except that at least one condition comprises that the third object has been hit an equivalent of n times where n is an integer greater than one (paragraph 224, the endurance of the enemy character BC is the number which is the “hit an equivalent of n times”.  It is noted that the endurance of the prior art is similar to the instant application, wherein if a “power attribute” exceeds the “equivalent of n times”, the object may in fact be removed after one hit, despite the integer being greater than one.”, thus the use of the term “equivalent of”).  It would have been obvious to combine Norden in view of Burdea with Furuta in order to provide endurance to the prior art’s bubbles so as to increase player excitement.)
In re claims 11 and 23, Furuta discloses updating a count value when a respective third object has been hit (paragraph 224, the count value of the endurance is updated by removing the power from the endurance)
In re claims 12, and 24 Furuta discloses the second game object has a power attribute value such that when the second game object hits a first third game object, the at least one processor updates 
In re claims 13 and 25, Furuta discloses updating the power attribute value after the second game object has hit the first third game object (paragraph 230.  The update occurs based on an interval of pulse timings, which would mean that a first attack would have a first power value, and then the power value would be updated during a second attack, which would be after the second game object has hit the third game object)
In re claims 14 and 26, Furuta discloses the second game object hits a further third game object after hitting the first third game object, the at least one processor is configured update the count value for that further game object by an integer value less than m, in dependence on the updated power attribute value (paragraph 230, the second hit third object is described as being hit for less than the first hit third object.  It is noted that the hit of the further third game object is not being claimed as being hit in the same shot as the previous hit)
In re claims 15 and 16, Furuta discloses the second game object has a power attribute value such that when the second game object hits a given number of items, the power attribute value is updated (paragraph 230, the power attribute is updated when the second game object hits any number of items, including one)
In re claim 17, Furuta discloses the second game object has a power attribute value and at least one third object has a third object value indicating an amount of power required to remove the respective third object, the at least one processor being configured to update the third object value when the second game object hits the third object by an amount dependent on the power attribute value of the second game object (paragraph 224)
In re claim 18, Furuta discloses the respective third object is removed when the third object value has a given value (paragraph 224.  The given value being -1, as the attack power must exceed the endurance of the enemy character for the enemy character to disappear)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the Office has used the word “trigger” to describe the causing of the scrolling and also to describe the target for completion of a level, Norden does not use this language.  Norden makes a very clear distinction in paragraph 52 between a target to complete the level and scrolling”.  Examiner agrees.  The term “trigger” or “triggering condition” is a well-known term in the art to describe an event which causes another event within a game to occur, whether this trigger is used to trigger completion of a level, trigger scrolling, trigger a bonus game, trigger a jackpot score, trigger a cutscene, trigger new enemies to spawn, trigger a checkpoint etc.  One of ordinary skill in the art would understand to mix and match known triggering conditions with known events to reach different gameplay results.  Applicant argues that “Norden does not envisage using a game target in order to control the scrolling”, again, Examiner agrees.  Examiner used two different embodiments within Norden as two different references which are modified as understood by one of ordinary skill in the art, the same as Examiner would do by using two entirely different references, such as Examiner did on Norden in view of Burdea.  Examiner is not arguing that Norden teaches using the particular trigger (each third game object of the set of given third game objects has been removed) for the particular result (scrolling), however both the trigger and result have been taught in Norden, thus these two embodiments can be combined by one of ordinary skill to reach the invention as described in the rejection above.
Applicant argues that the prior art fails to disclose that each given third game object having a respective given position, which is not taught by Norden as “a motion is imposed on the game 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS H HENRY/               Examiner, Art Unit 3715